Lumpkin, P. J.
This being the first grant of a new trial, and the verdict not having been demanded by the evidence, this court, without undertaking to make any adjudication with respect to the special reason assigned by the trial judge as the basis of his action, will affirm the judgment. Sea Harvey v. Bowles, 112 Ga. 363, and cases cited.

Judgment affirmed.


All the Justices concurring.

Action for damages. Before Judge Eeid. City court of Atlanta. July 3, 1900.
Goodwin & Hallman and George Westmoreland, for plaintiff.
Culberson & Willingham and Horsey, Brewster & Howell, for defendant.